Title: To James Madison from Elizabeth House Trist, [18 July] 1810
From: Trist, Elizabeth House
To: Madison, James


Editorial Note
The following is the opening letter in a series of exchanges between JM and Elizabeth House Trist that took place over the summer of 1810 and culminated in a meeting in Washington, D.C., on or shortly after 18 October 1810. JM had long known Elizabeth House Trist, having first met her during the 1780s when he had boarded in the Philadelphia home of her mother, Mary Stretch House. At that time Elizabeth House Trist was the wife of Nicholas Trist, a young British army officer whom she had married in June 1774. Their son, Hore Browse Trist, had been born in February 1775. With the birth of his son, Nicholas Trist decided to resign his army commission in order to settle in America with his family, and by 1777 he had taken up lands in British West Florida where he endeavored to arrange for his wife and son to join him. The difficulties of the Revolution delayed the reunification of the family, and Elizabeth House Trist was unable to make plans to go to her husband until the end of 1783. She traveled to Pittsburgh in order to make the river journey to the Gulf Coast, only to learn that Nicholas Trist had died in February 1784. After struggling to settle his affairs, she returned to Philadelphia in August 1785 (JM to Jefferson, 3 Oct. 1785, PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1-10, Chicago, 1962-77, vols. 11-17, Charlottesville, Va., 1977-91)., 8:376).

During and after these unhappy events both JM and Jefferson remained on friendly terms with the House family. In 1798 Hore Browse Trist purchased property in Albemarle County, Virginia, where he also encouraged his close friend, Dr. William Bache (the grandson of Benjamin Franklin), to settle with him. The following year he married Mary Louisa Brown of Philadelphia, and in 1800 their first son, Nicholas Philip Trist—who was later to become JM’s secretary—was born. Misfortune continued to plague the family, however. By 1802 Hore Browse Trist was near bankruptcy, brought about in part by his own mismanagement and in part by several bank failures that had occurred in 1800. He resolved in 1802 to recoup his fortunes by taking up his father’s old claims, now located in the recently created Mississippi Territory where Jefferson gave him the appointment of revenue collector at Natchez. With the transfer of the Louisiana Purchase to the United States in December 1803, however, the president conferred on him the more important position of collector at the port of New Orleans.
In 1804 the Trist household, including Elizabeth House Trist, moved to New Orleans, but Hore Browse Trist died of yellow fever within two months of their arrival, leaving a widow with two young children. Jefferson then gave the vacant New Orleans collectorship to William Brown, Trist’s brother-in-law, while Trist’s widow, Mary Brown Trist, subsequently married Philip Livingston Jones, a prominent member of a New Orleans faction at odds with the administration of Orleans territorial governor William C. C. Claiborne. Elizabeth House Trist did not entirely approve of her daughter-in-law’s choice for a second husband, and this may have contributed to her decision, sometime in 1808, to return to Virginia, where she resided for the remainder of her life (Claiborne to Jefferson, 1 June 1807, Carter, Territorial Papers, Orleans, 9:743).
Unfortunately for the family, however, William Brown, in addition to his duties as collector, had purchased two sugar plantations, along with a sizable number of slaves, and he was soon in financial difficulty. These circumstances probably influenced his decisions in 1808 and 1809 to sell portions of his plantations to Philip Livingston Jones, subject to the provision that Brown would pay $8,090 toward the support of Mary Jones’s two children by her marriage to Hore Browse Trist. Still worse was to follow. William Brown, finally overwhelmed by financial troubles, absconded in November 1809 with public money to the amount of $150,000, and within the month, on 14 December 1809, Philip Livingston Jones died while returning to New Orleans from Philadelphia where he had been seeking funds to complete his purchase of portions of Brown’s plantations.
Inevitably, the United States government began proceedings against William Brown in order to obtain his assets to satisfy the public claims against him, and the task of setting the business in motion fell to the district attorney, Philip Grymes. As he did so, however, Grymes seized the assets of both William Brown and Philip Livingston Jones on the grounds that the latter had no valid title to the property of the former and that the United States, by law, had a prior right to all of Brown’s property anyway. Understandably distressed by these developments, Mary Jones brought suit in May 1810 in the New Orleans superior court, where a jury found that her late husband’s title to Brown’s plantations was “good,” but Grymes, undeterred by this verdict, continued with his task throughout 1810 (Elizabeth House Trist to JM, 7 Aug. 1810, and enclosures).

It was at this point that Elizabeth House Trist wrote to JM on 18 July, bitterly protesting against the conduct of Grymes and requesting JM to take steps to counteract it. On looking into the matter, JM concluded that Grymes had the law on his side, though he did write to Gallatin to suggest, as he told Elizabeth House Trist, that the Treasury Department should consult “the interest & accomodation” of Mary Jones “as far as may be permitted by fidelity to the public rights.” The news that William Brown had been arrested in a London theater, however, encouraged Elizabeth House Trist to hope that JM could yet retrieve her family’s fortunes from Brown’s assets, though JM’s response was clearly intended to warn her not to expect too much on that account. Evidently dissatisfied with this answer, Elizabeth House Trist decided to see JM personally while she was returning to Virginia from a visit to friends in Philadelphia. The two met in the third week of October 1810, but it proved to be an awkward and embarrassing reunion. Elizabeth House Trist left the meeting after she concluded that JM did not appear to be sufficiently responsive to the concerns of her daughter-in-law and her grandchildren (JM to Elizabeth House Trist, 25 July and ca. 5 Sept. 1810; JM to Gallatin, 26 July 1810; Gallatin to JM, 21 Aug. 1810, n. 1; Elizabeth House Trist to JM, 27 Aug. 1810).
 
Dr Sir
[18 July 1810]
However unfortunate and miserable no personal consideration wou’d induce me to trouble you—but as the first magistrate of my country I appeal to you in behalf of those who have a claim on me to support with my best energy their rights and duty impels me to the task, tis not for favor or indulgence I solicit but an impartial investigation into the conduct of Mr Grimes by whoes chicanery my daughter and her children will be totally ruind unless the Goverment counteracts his proceedings and does that justice which I am confident will ever be their intention to perform I can not explain to you better the nature of my appeal than by subjoining an extract from my daughters letter of the 6th June recd yesterday, the emotions it has occasion’d unfits me for any thing more. Knowing I was in the country she enclosed my letter under cover to Mrs Bache for her perusal and some papers relating to her claim which Mrs. B. informd me that she had taken the liberty to send on to Mr Gallitan. From the commencement of the unhappy period which gave Mr Grimes the power has he done every thing to teaze and distress that wretched family and from the constant agitation of Spirits Marys health is greatly impaird and I fear much, we shall have her loss to deplore goodness honor and prudence have mark’⟨d⟩ her deportment thro life and if she is taken I shall pray that her Sons may go als[o] and then I shall have nothing to bind me to a world so replete with unhappiness.

I have this moment lea[r]nd that the papers have announc⟨ed⟩ your departure for Virginia if you shou’d visit at Monticello I will thank you to mention the [sic] this affair to Mr Jefferson and Mrs Randolph as they have always felt an interest in the family with respects to Mrs Madison &c
